I concur with my fellow panel members reluctantly. I believe that the appellant does have a claim pursuant to Civ.R. 12 (B)(6). Taking his right of claim to its extreme produces a ludicrous result. There is no question that the appellant has a right to file in the domestic relations division, which has continuing jurisdiction over the parties and the children. Under the theory of guardianship, the appellant could pursue his claim in the probate court. In addition, under a theory that the children might be dependent and/or neglected because of the action of the appellee, the appellant could bring an action in the juvenile court.
Thus, we see a situation where the same parties, based upon the same set of facts, could bring actions in four different courts in the same county. Is it any wonder that persons become confused in the system, and sometimes, along with the court, throw up their hands in utter frustration. *Page 565